DETAILED ACTION
This action is responsive to the application No. 16/682,788 filed on November 13, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 with the associated claims filed on 11/24/2021 responding to the Office action mailed on 09/27/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-9.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu (US 2019/0139836).

Regarding Claim 1, Chu (see, e.g., Figs. 1, 2, 13), teaches a Fin Field-Effect Transistor (FinFET) circuit, comprising:
a first fin 120P extending from a substrate 110 in a P-type region 101 of the substrate 110 (see, e.g., par. 0016);
a second fin 120N extending from the substrate 110 in an N-type region 102 of the substrate 110, the second fin 120N substantially parallel to the first fin 120P (see, e.g., Fig. 1, par. 0016);
a gate 142 adjacent to the first fin 120P and between the first fin 120P and the second fin 120N (see, e.g., Fig. 1, par. 0017);
130 on the substrate 110 between the first fin 120P and the second fin 120N, the STI layer 130 comprising a top surface at a distance from the substrate 110 (see, e.g., par. 0016);
a P-type epitaxial (epi) Source/Drain (S/D) (epi-S/D) 150P on the first fin 120P at the distance above the substrate 110 (see, e.g., par. 0018);
an N-type epi-S/D 150N on the second fin 120N at the distance above the substrate 110 (see, e.g., par. 0018);
an Inter-Layer Dielectric (ILD) material 190 over the P-type epi-S/D 150P and the N-type epi-S/D 150N (see, e.g., par. 0021); and
a boundary layer 180 having a thickness between the ILD material 190 and the P-type epi-S/D 150P and having the thickness between the ILD material 190 and the N-type epi-S/D 150N (see, e.g., par. 0020).  

Regarding Claim 2, Chu teaches all aspects of claim 1.  Chu (see, e.g., Figs. 1, 2, 13), teaches that a first side (i.e., outer side) of the boundary layer 180 is in contact with the ILD material 190 and a second side (i.e., inner side) of the boundary layer 180 is in contact with the P-type epi-S/D 150P and the N-type epi-S/D 150N.  

Regarding Claim 3, Chu teaches all aspects of claim 1.  Chu (see, e.g., Figs. 1, 2, 13), teaches:
170N through the ILD material 190 electrically coupled to a portion of the N-type epi- S/D 150N not covered by the boundary layer 180 (see, e.g., par. 0039); and
a second contact 170P through the ILD material 190 electrically coupled to a portion of the P-type epi-S/D 150P not covered by the boundary layer 180 (see, e.g., par. 0039).  

Regarding Claim 4, Chu teaches all aspects of claim 1.  Chu (see, e.g., Figs. 1, 2, 13), teaches that the P-type epi-S/D 150P and the N-type epi-S/D 150N are separated by at least a first portion of the boundary layer 180 on the P-type epi-S/D 150P and a second portion of the boundary layer 180 on the N-type epi-S/D 150N (see, e.g., Fig. 2).  

Regarding Claim 5, Chu teaches all aspects of claim 1.  Chu (see, e.g., Figs. 1, 2, 13), teaches that the boundary layer 180 consists of an etch stop layer (see, e.g., par. 0020).  

Regarding Claim 8, Chu teaches all aspects of claim 1.  Chu (see, e.g., Figs. 1, 2, 13), teaches the FinFET circuit of claim 1 integrated in an integrated circuit (IC) (see, e.g., par. 0040).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2019/0139836) in view of You (US 2016/0247728).

Regarding Claim 9, Chu teaches all aspects of claim 1.  Chu does not specify that the FinFET circuit is integrated into a particular device.
You (see, e.g., Figs. 42A-42C), in similar FinFET devices to those of Chu, on the other hand, teaches that the FinFET circuit is integrated into a device selected from the group consisting of: a set top box; an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a global positioning system (GPS) device; a mobile phone; a cellular phone; a smart phone; a session initiation protocol (SIP) phone; a tablet; a phablet; a server; a computer; a portable computer; a mobile computing device; a wearable computing device; a desktop computer; a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player; a digital video player; a video player; a digital video disc (DVD) player; a portable digital video player; an automobile; a vehicle component; avionics systems; a drone; and e.g., pars. 0164-0170).
It would have been obvious to one of ordinary skill in the art at the time of filing to integrate the FinFET circuit of Chu into a device, as taught by You, to provide an electronic apparatus and an electronic system capable of minimizing a distance between a first gate structure of an NMOS transistor a second gate structure of a PMOS transistor while improving productivity.

Response to Arguments
Applicant’s arguments filed on 11/24/2021 with respect to the rejection of claim 1 have been fully considered but are moot in view of the new grounds of rejection.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
/Nelson Garces/
Primary Examiner, Art Unit 2814